PEOPLES BANCORP INC. – P.O. BOX 738 - MARIETTA, OHIO – 45750 www.peoplesbancorp.com NEWS RELEASE FOR IMMEDIATE RELEASE Contact: Mark F. Bradley November 13, 2008 President and Chief Executive Officer (740) 373-3155 PEOPLES BANCORP INC. DECLARES FOURTH QUARTER 2008 DIVIDEND MARIETTA, Ohio - The Board of Directors of Peoples Bancorp Inc. (“Peoples”) (NASDAQ: PEBO) today declared a cash dividend of $0.23 per share payable on January 2, 2009, to shareholders of record at December 15, 2008. “We are pleased to announce our 43rd consecutive year of dividend growth,” said Mark F.
